EXHIBIT 99.1 FOR IMMEDIATE RELEASE HOME PROPERTIES REPORTS SECOND QUARTER 2 FFO Per Share Exceeds Wall Street’s Mean Estimate by Four Cents ROCHESTER, NY, AUGUST 6, 2009 – Home Properties (NYSE:HME) today released financial results for the second quarter ending June 30, 2009.All results are reported on a diluted basis. “Despite pressure on rental revenue, the Company’s focus on cost cutting contributed to Funds From Operations that was four cents higher than both our own and analysts’ expectations for the second quarter,” said Edward J. Pettinella, Home Properties President and CEO."Our ongoing focus on expenses will enable Home Properties to outperform the sector as we did in the last recession.” Earnings per share ("EPS") for the quarter ended June 30, 2009 was $0.18, compared to $0.26 for the quarter ended June 30, 2008.The $0.08 decrease in EPS is primarily attributable to a $2.9 million decrease in income from continuing operations combined with a $0.8million decrease in income from discontinued operations.EPS for the six months ended June 30, 2009 was $0.52, compared to $1.05 for the six months ended June30, 2008.The year-over-year decrease of $0.53 per share is primarily attributable to a $16.3 million decrease in gain on disposition of property.The sale of seven properties in the first quarter of 2008 produced a gain of $29.8 million.Three properties were sold in the first quarter of 2009 for a gain of $13.5million. For the quarter ended June 30, 2009, Funds From Operations ("FFO") was $37.9 million, or $0.84 per share, compared to $40.2 million, or $0.89 per share, for the quarter ended June 30, 2008.Second quarter 2009 FFO of $0.84 per share was $0.04 above both the midpoint of the guidance range provided by management and analysts’ mean estimate, as reported by Thomson, and equates to a 5.4% decrease from the prior year.FFO for the six months ended June 30, 2009 was $1.63 per share, compared to $1.66 in the year-ago period.A reconciliation of GAAP net income to FFO is included in the financial data accompanying this news release. Second Quarter Operating Results For the second quarter of 2009, same-property comparisons (for 104 "Core" properties containing 35,360 apartment units owned since January 1, 2008) reflected a decrease in total revenues of 0.2% compared to the same quarter a year ago.Net operating income ("NOI") decreased by 1.4% from the second quarter of 2008.Property level operating expenses increased by 1.7% for the quarter, primarily due to increases in repairs and maintenance and personnel, which were partially offset by a reduction in insurance, natural gas heating costs and property management general and administrative costs. Home Properties Reports Second Quarter 2009 Results
